Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-11 in the reply filed on 01/24/2022 is acknowledged.  The traversal is on the ground(s) that the present application is PCT application entering the US national stage.  This is found persuasive, thus the restriction requirement of 12/01/2021 is withdrawn. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. [US PGPUB 20170179097] (hereinafter Zhang).

Regarding claim 12, Zhang teaches a display substrate, comprising: 
a base substrate (320) and a plurality of pixel units (110/210, Fig. 2G) disposed on the base substrate (Fig. 2G), wherein 
-5-at least one of the plurality of the pixel units comprises a light emitting diode (210, Para 44), a connection metal pattern (116, Para 31), and a thin film transistor (110, Para 44) disposed in sequence in a direction away from the base substrate (Fig. 2G); 
the connection metal pattern is electrically connected to a top electrode (216, Para 44) of the light emitting diode (Fig. 2G); and 
.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. [US PGPUB 20210327865] in view of Zhang et al. [US PGPUB 20170179192] (hereinafter Yamazaki and Zhang192).

Regarding claim 12, Yamazaki teaches a display substrate, comprising: 
a base substrate (101) and a plurality of pixel units (Fig. 1, Para 65) disposed on the base substrate (Fig. 1), wherein 

the connection metal pattern is electrically connected to a top electrode (116b, Para 88) of the light emitting diode (Fig. 1); and 
an active layer (165, Para 75) of the thin film transistor is spaced and insulated from the connection metal pattern (Fig. 1), and an electrode (166, Para 78) of the thin film transistor is electrically connected to the connection metal pattern (Para 81, Fig. 1).  
Yamazaki does not clearly disclose that the electrode is a drain electrode.
However, it is noted that Yamazaki refers to the electrode 166 and a source/drain electrode (Para 78).
Referring to the invention of Zhang, Zhang teaches an exemplary connectivity between a light emitting diode (440) and transistor (442), wherein the electrode of the light emitting diode is connected to the drain electrode (422B) of the transistor (Fig. 4).
In view of such teaching by Zhang, it would have been obvious to a person having ordinary skills in the art to have the device of Yamazaki comprises the teaching of Zhang based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).

Regarding claim 13, the combined invention specifically in view of Zhang teaches a display substrate wherein the thin film transistor could be one of many various types to include a low temperature polysilicon thin film transistor (Para 54). 
It would have been obvious to a person having ordinary skills in the art to have the combined invention use a low temperature polysilicon thin film transistor based on the rationale of using known technique/structure to improve similar devices (methods, or products) in the same way by using suitable alternate device (MPEP 2143).

Regarding claim 19, Yamazaki teaches a display substrate wherein the light emitting diode is a blue light emitting diode (Para 63).  

Regarding claim 20, Yamazaki teaches a display apparatus comprising the display substrate (Para 56/2).



Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zhang192.

Regarding claim 13, Zhang teaches the limitations of the claim it depends on.
Zhang does not specifically teach the limitations of claim 13.
Referring to the invention of Zhang192, Zhang192 teaches a display substrate wherein the thin film transistor used could be one of many various types to include a low temperature polysilicon thin film transistor (Para 54). 
In view of such teaching by Zhang192, it would have been obvious to a person having ordinary skills in the art to combine the invention of Zhang and Zhang192 based on the rationale of using known technique/structure to improve similar devices (methods, or products) in the same way by using suitable alternate device (MPEP 2143).

Regarding claim 14, the combined invention specifically in view of Zhang teaches a display substrate wherein the low temperature polysilicon thin film transistor comprises: 
a low temperature polysilicon active layer (118/117/channel layer), a gate insulation layer (material 113 between 118/117/channel layer and 119, Para 30), a gate electrode (119), an interlayer insulation layer (material 113 in which 119 and 120 are formed), source and drain electrodes (120 and contact in material 133 extending to 116) 
the drain electrode is connected to the low temperature polysilicon active layer through a second via hole in the gate insulation layer and the interlayer insulation layer (hole in lower layer 113 and lower partial hole in upper layer 113, Fig. 1B), and the drain electrode is electrically connected to the connection metal pattern through a third via hole (upper partial hole in upper layer 113 and hole in layer in which ground 114 is formed) in the gate insulation layer and the interlayer insulation layer (Fig. 1B).  

Regarding claim 15, the combined invention specifically in view of Zhang teaches a display substrate wherein the low temperature polysilicon thin film transistor comprises: a low temperature polysilicon active layer (118/117/channel layer), a gate insulation layer (material 113 between 118/117/channel layer and 119, Para 30), a gate electrode (119), an interlayer insulation layer (material 113 in which 119 and 120 are formed), source and drain electrodes (120 and contact in material 133 extending to 116) disposed in sequence in a direction away from the connection metal pattern (Fig. 1B; where an exact sequence is not claimed), wherein the source electrode is connected to the low temperature polysilicon active layer through a first via hole in the gate insulation layer and the interlayer insulation layer (Fig. 1B); 
the drain electrode is disposed on a side of the connection metal pattern away from the low temperature polysilicon active layer and is electrically connected to the connection metal pattern (Fig. 1B).  



Claims 12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takeya et al. [US PGPUB 20170025399] in view of Zhang (hereinafter Takeya).

Regarding claim 12, Takeya teaches a display substrate, comprising: 
a base substrate (124, Para 88) and a plurality of pixel units (Fig. 57disposed on the base substrate (Fig. 7), wherein 
-5-at least one of the plurality of the pixel units comprises a light emitting diode (112, Para 46), a connection metal pattern (122, Para 46), and a thin film transistor (Para 60) disposed in sequence in a direction away from the base substrate (Fig. 7); 
the connection metal pattern is electrically connected to a top electrode (31, Para 49) of the light emitting diode (Fig. 7).
Takeya does not specifically teach an active layer of the thin film transistor is spaced and insulated from the connection metal pattern, and a drain electrode of the thin film transistor is electrically connected to the connection metal pattern.
However, referring to the invention of Zhang, Zhang teaches the implementation of drive circuits, wherein an active layer (117/118/channel layer of 110, Para 29, Fig. 1B) of the thin film transistor is spaced and insulated from the connection metal pattern (Fig. 2G), and a drain electrode (L-shaped electrode in layer 113 connected to contact 116; where position of source and drain can be switched, Para 44) of the thin film transistor is electrically connected to the connection metal pattern (Fig. 1B/2G). 
In view of such teaching by Zhang, it would have been obvious to a person having ordinary skills in the art to combine the invention of Takeya and Zhang based on the rationale of using known technique/structure to improve similar devices (methods, or products) in the same way by using suitable alternate device (MPEP 2143).

Regarding claim 16, Takeya teaches a display substrate further comprising: a first planarization layer (127d, Fig. 7; where the presence of the layer prevent and indentation) and a light conversion layer (125, Para 96) disposed in sequence in a direction away from the thin film transistor (Fig. 7).  

Regarding claim 17, Takeya teaches a display substrate wherein the light conversion layer comprises a white fluorescent layer (Para 95/claim 9) and a filter layer (127a-c, Para 27) disposed in sequence on the first planarization layer, and the filter layer comprises a plurality of color filters with different colors (Para 97).  




Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takeya in view of Zhang and further in view of Sekiguchi et al. [US PGPUB 20200292878] (hereinafter Sekiguchi).

Regarding claim 18, the modified device of Takeya teaches the limitation of claim upon which it depends.
The modified device does not specifically teach the limitation of claim 18.
However, it is noted that the device of Takeya implements white phosphor layer (claim 9). 
Referrign to the invention of Sekiguchi, Sekiguchi teaches that phosphor material and quantum dot material are suitable alternate material to be used for a wavelength conversion layer.
In view of such teaching by Sekiguchi, it would have been obvious to a person having ordinary skills in the art to have the modified device comprise the teachings of Sekiguchi based on the rationale of simple substitution of one known element with a suitable another to obtain predictable results (MPEP 2143).


Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1-11 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a manufacturing method of a display substrate comprising: 
stripping off the second base substrate; patterning the first metal layer and the second metal layer to form a connection metal pattern to be electrically connected to a top electrode of the light emitting diode; and 
wherein an active layer of the thin film transistor is formed by patterning the active material layer, in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819